Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Claim Objections
Claims 1-2, 4, 8-14 and 16-17 are objected to because of the following informalities:  
Claims 8-14 and 16-17 fail to comply with 37 CFR 1.75(i), which states, “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”
In claim 1 line 6, “…plurality of wings respectively, and…” should read “…plurality of wings, and…”	
In claim 2 line 1, “…a aspect…” should read “…an aspect…”.
In claim 4 line 5, “the clutch is rotor disconnected…” should read “the clutch is disconnected…”.
In claim 8 line 8, “in the helicopter hovering stage…” should read “in the helicopter hovering state…”.
In claim 9 line 2, “…the helicopter hovering stage,” should read “…the helicopter hovering state,”.
In claim 10 line 13. “…and, at the same time, the lifting rotor is drive to…” should read “…and at the same time, the lifting rotor is driven to…”
In claim 11 line 3, “where when…” should read “wherein when…”.
In claim 16 line 3, “…to cruse in…” should read “…to cruise in…”.
Appropriate correction is required.
The above are only examples of such informalities. The Applicant is required to review entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a lifting rotor configured to drive the fuselage to move in a vertical direction” in line 3 and the limitation “a plurality of thrust propellers are arranged on the plurality of wings, and configured to provide horizontal thrust force to the fuselage to drive the aircraft to move in a horizontal direction.” in lines 6-8. It is unclear if the lifting rotor and thrust propellers are driving a fuselage or an aircraft. For the examination purpose it would be considered to be moving the aircraft.
Claim 8 recites limitation “a first rotation speed” in Para 2 and 4. It is unclear if they are the same or different rotation speed. For the examination purpose it would be considered to be the same.
	Claim 8 recites limitation “the entire apparatus” in Para 6. It is unclear what “the entire apparatus” means. For the examination purpose it would be considered to be “the aircraft”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter, JR. et al. (US 2019/0337612).
	Regarding claim 1, Carter, JR. et al. ‘612 teaches (figures 1-4) a compound rotor aircraft/ rotorcraft (100) (Para 0032), comprising:
	a fuselage (102) having a cabin for a pilot and passengers (Para 0032; fuselage has cabin);
	a lifting rotor (122) configured to drive the fuselage to move the aircraft in a vertical direction, and a collective pitch and an attack angle of a rotor disc of the lifting rotor are adjustable (Para 0033; rotor disc carries rotor blades (124); rotor is tiltable in forward and rearward directions);
	a plurality of wings (106, 108) arranged symmetrically on two sides of the fuselage (102) (Para 0032);
	a plurality of thrust propellers (130, 132 ,134, 136) arranged on the plurality of wings respectively, and configured to provide horizontal thrust force to the fuselage to drive the aircraft to move in a horizontal direction (Para 0034).
Regarding claim 3, Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100) wherein a pitch of the thrust propellers is adjustable (Para 0042).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter, JR. et al. (US 2019/0337612) as applied to claim 1 above, and further in view of Paduano et al. (US 2013/0206921).
Regarding claim 2, Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/rotorcraft (100) wherein an aspect ratio ƛ of the wing is high (Para 0032) but it is silent about an aspect ratio ƛ of the wing meets ƛ≥10.
Paduono et al. ‘921 teaches (figures 1-3) a VTOL UAV with a wing having a high aspect ratio value of at least 10 or, more preferably, at least 15 (Para 0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter, JR. et al. ‘612 to incorporate the teachings of Paduono et al. ‘921 to configure an aspect ratio ƛ of the wing that meets ƛ≥10. One of ordinary skill in art would recognize that doing so would give more lift.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter, JR. et al. (US 2019/0337612) as applied to claim 1 above, and further in view of Watkins (US 2016/0046369).
Regarding claim 4, Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100) further comprising a driving mechanism, which comprises a clutch,  the clutch is configured as follows: the clutch is connected with the lifting rotor when the rotation speed of the lifting rotor smaller than or equal to the first speed; the clutch is disconnected from the lifting rotor when the rotation speed of the lifting rotor is greater than the first speed (Para 0031, 0033; first speed is the speed of the rotor when rotor is connected to the power source through clutch; rotor speed during autorotation is higher compared to first rotor speed), 
but it is silent about a driving mechanism, comprising a reducer, wherein an output shaft of the reducer is configured to rotate at a first speed, and the clutch is connected with the output shaft. 
Watkins ‘369  teaches (figure 2) the helicopter main rotor assembly (30) comprising a housing (31) which houses a rotor mast (32) driven by engine (36), operating through a reduction gear box (34) (Para 0125). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter, JR. et al. ‘612 to incorporate the teachings of Watkins ‘369 to configure a driving mechanism, comprising a reducer, wherein an output shaft of the reducer is configured to rotate at a first speed, and the clutch is connected with the output shaft. One of ordinary skill in art would recognize that doing so would control rotor speed.
Regarding claim 5, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100) wherein the lifting rotor comprises a rotor shaft/mast (120), a plurality of blades (124), a plurality of counterweights in one-to-one correspondence with the plurality of blades; the rotor shaft is connected with the driving mechanism, the plurality of blades are connected on the rotor shaft respectively, and the counterweight is arranged at one end of each blade away from the rotor shaft (clearly seen in figure 1) (Para 0033).
Regarding claim 6, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100) wherein the rear side of the wing is provided with an aileron (110), which is pivotally connected to the wing via a pivot shaft in the span direction of the wing (Para 0032; ailerons are pivotally connected to control roll).
Regarding claim 7, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100) comprising tail wings/ horizontal stabilizer (116) arranged on the tail portion of the fuselage (Para 0032).
Claim(s) 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter, JR. et al. (US 2019/0337612) as applied to claim 1 above, and further in view of Watkins (US 2016/0046369) and Carter, Jr. (5,727,754).
Regarding claim 8, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100), comprising helicopter hovering state, compound helicopter state and fixed-wing cruising state;
in the helicopter hovering state, the lifting rotor rotates at a first rotation speed, and provides lifting force in the vertical direction and the collective pitch of the thrust propellers is adjusted according to the real-time reactive torque generated by the lifting rotor to balance the torque (Para 0026, 0028-0029, 0042);
in the helicopter hovering state, the real-time reactive torque generated by the lifting rotor may be balanced by the thrust propellers on one side or by generating thrust force in the same magnitude in opposite directions by the thrust propellers on the two sides (Para 0042-0045);
in the compound helicopter state, the lifting rotor rotates at the first rotation speed, the collective pitch of thrust propellers is adjusted according to the real-time reactive torque generated by the lifting rotor to balance the torque, the lifting rotor and wings provide lifting force in the vertical direction together, and the thrust propellers provide forward thrust force (Para 0026, 0028-0029, 0042);
in the fixed-wing cruising state, the lifting rotor rotates at a minimum rotational speed, the wings provides all lifting force in the vertical direction, and the thrust propellers provide forward thrust force for the entire aircraft (Para 0026);
but it is silent about the compound rotor aircraft comprising compound gyrocopter state, and gyrocopter state;
in the helicopter hovering state, the rotor disc is kept in a horizontal state;
in the compound helicopter state, the rotor disc is tilted forward to provide a part of forward thrust force, and the component of the force provided by the lifting rotor in the horizontal direction;
in the compound gyrocopter state, the rotor disc is tilted backward preliminarily, the air flow passes through the rotor disc from bottom to top to drive the lifting rotor to rotate, and the lifting rotor and the wings provide lifting force in the vertical direction together; the lifting force provided by the wings is increased as the forward speed is increased, the lifting force provided by the lifting rotor is decreased and the rotation speed of the lifting rotor is decreased by decreasing the collective pitch of the lifting rotor and the tilt angle of the rotor disc;
in the fixed-wing cruising state, the collective pitch of the lifting rotor is adjusted to zero-lift collective pitch, the rotor disc is kept in an approximately horizontal state;
in the gyrocopter state, the attack angle of the rotor disc is increased so that the rotor disc is tilted backward, the lifting rotor rotates in the air flow passing through the rotor disc from bottom to top, the lifting rotor rotates in the air flow passing through the rotor disc from bottom to top, the lifting rotor provides almost all lifting force in the vertical direction, and the thrust propellers rotate to provide forward thrust force.
Watkins ‘369 teaches (figures 1, 17, 20-21) an aircraft with autogiro (440), helicopter (410) and compound helicopter (450) flight modes wherein flights can be initiated in the desired direction from the hover (404) by cyclically tilting (405) the rotor disc via the swashplate control system (46) to provide forward thrust and movement in any direction as in a conventional helicopter (Para 0066, 0151). Watkins ‘369 further teaches forward flight can be initiated using the supplemental forward thrust means (90) such that the aircraft (10) acts as a compound helicopter and lifting surfaces (60, 80) assist the aircraft (10) in autogiro flight (440) and compound helicopter mode (450) (Para 0151-0153). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Carter, JR. et al. ‘612 to incorporate the teachings of Watkins ‘369 to configure the compound rotor aircraft 
wherein in the helicopter hovering state, the rotor disc is kept in a horizontal state (clearly seen in figure 17);
in the compound helicopter state, the rotor disc is tilted forward to provide a part of forward thrust force, and the component of the force provided by the lifting rotor in the horizontal direction (tilting of rotor disc produces vertical and horizontal thrust components);
in the gyrocopter state, the attack angle of the rotor disc is increased so that the rotor disc is tilted backward (clearly seen in figure 20), the lifting rotor rotates in the air flow passing through the rotor disc from bottom to top, the lifting rotor rotates in the air flow passing through the rotor disc from bottom to top, the lifting rotor provides almost all lifting force in the vertical direction, and the thrust propellers rotate to provide forward thrust force.
One of ordinary skill in art would recognize that doing so would enable aircraft to operate in different flight modes increasing efficiency during flight.
Carter, Jr. ‘754 teaches (figures 1-11) the gyroplane/compound gyrocopter in which a rotor is used for vertical and slow speed flight, but at high speed cruising the rotor is completely unloaded (no lift) and the wing provides all the lift (Col. 1 Lines 26-31), figure 7 shows the gyroplane (11) at the slowest speed flight, with the rotor disc titled backward and the rotor (31)  providing most of the lift, figure 8 shows the gyroplane (11) in a higher speed mode than figure 7 where both the rotor (31) and wing (21) are sharing the lift (Col. 4 lines 7-35). Carter, Jr. ‘754 further teaches unloading the rotor (31) as there is forward speed on the aircraft and air flow over the wing, the rotor blade pitch relative to the rotor plane of rotation (rotor disc) is reduced to zero (zero lift) (Col. 8 Lines 19-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Carter, JR. et al. ‘612 to incorporate the teachings of Carter, Jr. 754 to configure the compound rotor aircraft in the compound gyrocopter state, the rotor disc is tilted backward preliminarily, the air flow passes through the rotor disc from bottom to top to drive the lifting rotor to rotate, and the lifting rotor and the wings provide lifting force in the vertical direction together; the lifting force provided by the wings is increased as the forward speed is increased, the lifting force provided by the lifting rotor is decreased and the rotation speed of the lifting rotor is decreased by decreasing the collective pitch of the lifting rotor and the tilt angle of the rotor disc, and in the fixed-wing cruising state, the collective pitch of the lifting rotor is adjusted to zero-lift collective pitch, the rotor disc is kept in an approximately horizontal state.
 One of ordinary skill in art would recognize that doing so would enable aircraft to operate in different flight mode increasing efficiency during flight.
Regarding claim 9, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100), transiting between the compound helicopter state and the helicopter hovering state,
wherein when the aircraft is transited from the helicopter hovering state to the compound helicopter state, the rotor disc is controlled to be tilted forward to obtain forward speed, the lifting rotor is always kept in an actively driving state  (Watkins ‘369, Para 0066, 0151), and the reactive torque generated by the lifting rotor is balanced by the differential thrust force resulted from the difference in the collective pitch between the left thrust propellers and the right thrust propellers  (Para 0042-0045); as the incoming air flow rate is increased, the wings start to provide partial lifting force, which is increased gradually; the collective pitch of the lifting rotor is decreased gradually to decrease the lift force of the lifting rotor, and the lifting rotor is always kept rotating at the first rotation speed (Carter, Jr. ‘754, Col. 8 Lines 19-51; increase in the forward speed of the aircraft increases the lift from the wing);
but it is silent about wherein when the aircraft is transited from the compound helicopter state to the helicopter hovering state, the collective pitch of the thrust propellers is decreased to decrease the forward thrust force, the forward speed of the aircraft is gradually decreased, the lifting rotor is always in the actively driving state, and the reactive torque generated by the lifting rotor is balanced by the difference in the collective pitch between the left thrust propellers and the right thrust propellers; as the forward speed is decreased, the lifting force generated by the wings is gradually decreased to zero, the collective pitch of the lifting rotor is gradually increased to increase the lift force of the lifting rotor, and the lifting rotor is always kept rotating at the first rotation speed. However, it would have been obvious to transit from the compound helicopter state to the helicopter hovering state as claimed. One of ordinary skill in art would recognize that doing so would smoothly change the compound rotor aircraft’s mode of operation and enable it to hover in place. 
Regarding claim 10, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100), capable of transiting between the compound helicopter state and the fixed-wing cruising state,
wherein when the aircraft is transited from the compound helicopter state to the fixed-wing cruising state, the collective pitch of the thrust propellers is increased and rotor disc is adjusted to be tilted forward to increase the forward thrust force, so as to increase the forward speed (Watkins ‘369; Para 0066, 0151); as the forward speed is increased, the lifting force provided by the wings is increased, the lifting rotor is unloaded gradually, the collective pitch of the lifting rotor is gradually deceased to zero-lift collective pitch and the rotor disc is adjusted to an approximately horizontal state, the rotation speed of the lifting rotor is decreased from the first rotation speed to a second rotation speed (Carter, Jr. ‘754; Col. 8 Lines 19-51; during fixed wing cruising flight lifting force is mostly provided by wings and rotation speed of the lifting rotor is reduced to avoid altitude gain);
but it is silent about wherein when the aircraft is transited from the fixed-wing cruising state to the compound helicopter state, the collective pitch of the thrust propellers is decreased to decrease the forward thrust force so as to decrease the forward speed, and at the same time, the lifting rotor is driven to increase the rotation speed from the second rotation speed state to the first rotation speed state; as the forward speed is decreased gradually, the lifting force provided by the wings is decreased gradually, and the lifting force provided by the lifting rotor is increased by gradually increasing the collective pitch of the lifting rotor. However, it would have been obvious to transit from the fixed-wing cruising state to the compound helicopter state as claimed. One of ordinary skill in art would recognize that doing so would smoothly change the compound rotor aircraft’s mode of operation and enable it to slow down for landing. 
Regarding claim 11, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100), transiting between the compound helicopter state and the compound gyrocopter state,
wherein when the aircraft is transited from the compound helicopter state to the compound gyrocopter state, the power input the lifting rotor is cut off , the collective pitch of the lifting rotor is decreased, while the collective pitch to the thrust propellers is increased, so as to increase the forward thrust force and thereby increase and maintain the forward speed, the attack angle of the rotor disc is adjusted so that the incoming air flow passes through the rotor disc from bottom to top, and the lifting rotor is transited from the actively driving state to an autorotation state (Carter, Jr. ‘754; Col. 2 Lines 16-40; disengagement clutch in the rotor drive system results in power cutoff and autorotation of rotor);
but it is silent about wherein when the aircraft is transited from the compound gyrocopter state to the compound helicopter state, power is inputted to the lifting rotor, the collective pitch of the lifting rotor is increased, and the rotation speed of the lifting rotor is increased to the first rotation speed; the reactive torque generated by the lifting rotor is balanced by the difference in the collective pitch between the left thrust propellers and the right thrust propellers, and the attack angle of the rotor disc is adjusted continuously to control a balanced attitude of the aircraft. However, it would have been obvious to transit from the compound gyrocopter state to the compound helicopter state as claimed. One of ordinary skill in art would recognize that doing so would smoothly change the compound rotor aircraft’s mode of operation and enable active control of the flight by controlling lifting rotor to provide lifting force in the vertical direction and forward thrust force (reactive torque are monitored and balanced via thrust propellers (Para 0042)).
Regarding claim 12, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100), transiting between the fixed-wing cruising state and the compound gyrocopter state;
wherein when the aircraft is transited from the fixed-wing cruising state to the compound gyrocopter state, the thrust force of the thrust propellers is decreased to decrease the flight speed, the collective pitch of the lifting rotor is increased and the attack angle of the rotor disc is adjusted continuously so that the incoming air flow passes through the rotor disc from bottom to top, and the rotation speed of the lifting rotor is increased gradually; as the forward speed is decreased, the lifting force provided by the wings is decreased gradually, the lifting rotor is loaded gradually, and the lifting rotor is always in the autorotation state (Carter, Jr. ‘754 Col. 1 Lines 26-31; Col. 4 Lines 7-35; the lifting rotor is in the autorotation during gyrocopter state);
but it is silent about wherein when the aircraft is transited from the compound gyrocopter state to the fixed-wing cruising state, the collective pitch of the thrust propellers is increased  to increase the forward thrust force and forward speed; as the forward speed is increased, the lifting force provided by the wings is increased, and the lifting rotor is unloaded to a fully unloaded state; the collective pitch of the lifting rotor is gradually decreased to zero-lift collective pitch (Carter, Jr. ‘754 Col. 8 Lines 19-51), and the rotor disc is adjusted to an approximately horizontal state, the rotation speed of the lifting rotor is gradually decreased to be close to the second rotation speed, and the lifting rotor is always in the autorotation state. However, it would have been obvious to transit from the compound gyrocopter state to the fixed-wing cruising state as claimed. One of ordinary skill in art would recognize that doing so would smoothly change the compound rotor aircraft’s mode of operation and enable cruising at a predetermined altitude. 
 Regarding claim 13, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100), transiting from the helicopter hovering state and the compound helicopter state to the gyrocopter state respectively;
wherein when the aircraft is transited from the helicopter hovering state to the gyrocopter state, the power input to the lifting rotor is cutoff , the collective pitch of the thrust propellers is controlled to increase the forward thrust force so as to increase the forward speed, while the attack angle of the rotor disc is increased and the collective pitch of the lifting rotor is decreased, so that the air flow passes through the rotor disc from bottom to top to drive the rotor disc to rotate, and the lifting rotor is transited from the actively driving state to the autorotation state (cutting off power leads to autorotation of rotors), wherein the attitude of the entire aircraft is controlled and maintained by adjusting the attack angle of the rotor disc (Watkins ‘369 Para 0066, 0151-0153; Carter, Jr. ‘754; Col. 2 Lines 16-40);
wherein when the aircraft is transited from the compound helicopter state to the gyrocopter state, the power input the lifting rotor is cut off, the collective pitch of the lifting rotor is decreased and the collective pitch of the thrust propellers is increased to maintain or increase the forward speed; the attack angle of the rotor disc is adjusted so that the incoming air flow passes through the rotor disc from bottom to top, and the lifting rotor is transited from actively driving state to the autorotation state (cutting off power leads to autorotation of rotors); wherein the attitude of the entire aircraft is controlled by adjusting the attack angle of the rotor disc (Watkins ‘369 Para 0066, 0151-0153; Carter, Jr. ‘754; Col. 2 Lines 16-40).
Regarding claim 14, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100), transiting between the compound gyrocopter state and the gyrocopter state;
and wherein when the aircraft is transited from the gyrocopter state to the compound gyrocopter/gyroplane state, the thrust force of the thrust propellers is increased to increase the forward speed; as the forward speed is increased, the lifting force provided by the wings is increased gradually, and the lifting rotor is unloaded gradually; the lift force of the lifting rotor is controlled by controlling the attack angle of the rotor disc and the collective pitch of the lifting rotor, wherein the attack angle of the rotor disc and the collective pitch of the lifting rotor, wherein the attack angle of the rotor disc and the collective pitch of the lifting rotor are decreased gradually (Carter, Jr. ‘754 Col. 1 Lines 26-31; Col. 4 Lines 7-35; Col. 8 Lines 19-51).
but it is silent wherein when the aircraft is transited from the compound gyrocopter state to the gyrocopter state, the thrust force of the thrust propellers is decreased to decrease the forward speed; as the forward speed is decreased, the lifting force provided by the wings is decreased gradually, and the lifting rotor is loaded gradually; the lift force of the lifting rotor is controlled by controlling the attack angle of the rotor disc and/or collective pitch of the lifting rotor, wherein the attack angle of the rotor disc and the collective pitch of the lifting rotor are increased gradually. However, it would have been obvious to transit from the compound gyrocopter state to the gyrocopter state as claimed. One of ordinary skill in art would recognize that doing so would smoothly change the compound rotor aircraft’s mode of operation and maximize the use of lifting rotor to provide lifting force in vertical direction. 

Regarding claim 15, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100) according to claim 8 but it is silent about configuring the compound rotor aircraft to take off vertically to the helicopter hovering state and then to transit to the compound helicopter state and to cruise in the compound helicopter state.
Watkins ‘369 teaches (figure 17) an aircraft (10) with vertical takeoff capability (402) in the helicopter flight mode (410) and initiating in the desired direction from the hover (404) by cyclically tilting (405) the rotor disc to provide forward thrust and movement in any direction  wherein using the supplemental forward thrust means (90) so that the aircraft (10) acts as a compound helicopter (450) with climb (450a) and cruise (450b) flights (Para 0151-0153). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Carter, JR. et al. ‘612 to incorporate the teachings of Watkins ‘369 to configure the compound rotor aircraft to take off vertically to the helicopter hovering state and then to transit to the compound helicopter state and to cruise in the compound helicopter state. One of ordinary skill in art would recognize that doing so would enhance the versatility of the compound rotor aircraft.
Regarding claim 16, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100) according to claim 8 but it is silent about configuring the compound rotor aircraft to take off vertically to the helicopter hovering state and to transit to the compound gyrocopter state in any of the following ways and to cruise in the compound gyrocopter state:
the aircraft transits from the helicopter hovering state to the compound helicopter state first and then transits from the compound helicopter state to the compound gyrocopter state, and cruises in the compound gyrocopter state;
the aircraft transits from the helicopter hovering state to the gyrocopter state first and then transits from the gyrocopter state to the compound gyrocopter state, and cruises in the compound gyrocopter state.
Watkins ‘369 teaches (figure 17) an aircraft (10) with vertical takeoff capability (402) in the helicopter flight mode (410) and initiating in the desired direction from the hover (404) in compound helicopter mode (450), autogiro mode (440) and conventional helicopter mode with climb and cruise performance (Para 0151-0153). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Carter, JR. et al. ‘612 to incorporate the teachings of Watkins ‘369 to configure the compound rotor aircraft as claimed above (the transitioning capability of the compound rotor aircraft will enable the transition between flight modes during flight). One of ordinary skill in art would recognize that doing so would enhance the versatility of the compound rotor aircraft.
Regarding claim 17, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100) according to claim 8 but it is silent about the compound rotor aircraft configured to take off vertically to the helicopter hovering state, and to transit to the fixed-wing cruising state in any of the flowing ways and to cruise in the fixed-wing cruising state:
the aircraft transits from the helicopter hovering state to the compound helicopter state first and then transits from the compound helicopter state to the fixed-wing cruising state, and cruises in the fixed-wing cruising state;
the aircraft transits from the helicopter hovering state to the compound helicopter state first and then transits from the compound helicopter state to the compound gyrocopter state, and finally transits from the compound gyrocopter state to the fixed-wing cruising state and cruises in the fixed-wing cruising state;
the aircraft transits from the helicopter hovering state to the gyrocopter state first and then
transits from the gyrocopter state to the compound gyrocopter state, and finally transits from the
compound gyrocopter state to the fixed-wing cruising state and cruises in the fixed-wing cruising state.
Watkins ‘369 teaches (figure 17) an aircraft (10) with vertical takeoff capability (402) in the helicopter flight mode (410) and initiating in the desired direction from the hover (404) in compound helicopter mode (450), autogiro mode (440) and conventional helicopter mode with climb and cruise performance (Para 0151-0153). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Carter, JR. et al. ‘612 to incorporate the teachings of Watkins ‘369 to configure the compound rotor aircraft as claimed above (the transitioning capability of the compound rotor aircraft will enable the transition between flight modes during flight). One of ordinary skill in art would recognize that doing so would enhance the versatility of the compound rotor aircraft.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter, JR. et al. (US 2019/0337612), Watkins (US 2016/0046369) and Carter, Jr. (5,727,754) as applied to claim 8 above, and further in view of Vander Mey (US 2016/0052626).
Regarding claim 18, modified Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100) according to claim 8 but it is silent about the compound rotor aircraft configured to transit from the helicopter hovering state, the compound helicopter state, the compound gyroplane state and the fixed-wing cruising state to the gyrocopter state and to continue the flight safely in the case that the power of the lifting rotor fails. However, Vander Mey ‘626 teaches the use of autorotation to provide lift as an emergency landing method or helicopters in the event of power failure to the rotors (Para 0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Carter, Jr. et al. ‘612 to incorporate the teachings of Vander Mey ‘626 to configure the compound rotor aircraft as claimed (gyrocopter uses autorotation to develop lift). One of ordinary skill in art would recognize that doing so would ensure safety of the compound rotor aircraft. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter, JR. et al. (US 2019/0337612) as applied to claim 1 above, and further in view of Fort (US 2006/0032981).
Regarding claim 19, Carter, JR. et al. ‘612 teaches (figures 1-4) the compound rotor aircraft/ rotorcraft (100) comprising a landing gear (clearly seen in figures 1-2) arranged on the bottom of the fuselage but it is silent about the landing gear comprising a fairing that can reduce air resistance eon the landing gear. Fort ‘981 teaches placing a fairing element in front of the landing gear of an aircraft (Para 0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter, JR. et al. ‘612 to incorporate the teachings of Fort ‘981 to configure the landing gear comprising a fairing that can reduce air resistance eon the landing gear. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties of the compound rotor aircraft.
Conclusion                                                                                                                                                                                                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642           

/Richard Green/Primary Examiner, Art Unit 3647